Citation Nr: 1720742	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for left knee disability, to include as secondary to service-connected back and right knee disabilities. 

2. Entitlement to an evaluation in excess of 30 percent for service-connected bronchitis. 


REPRESENTATION

Veteran represented by:	Christopher Loicono, Attorney


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to August 1974, from January 1977 to January 1979, from October 1979 to June 1989, and from January 1991 to September 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In April 2009, the Veteran requested a hearing before the Board in his VA Form 9, substantive appeal. A hearing was scheduled for February 8, 2012. In February 2012, the Veteran's representative informed the Board that the Veteran waived his right to testify at the scheduled hearing and asked a decision be made on the record. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

In a June 2012 decision, the Board determined that the Veteran had submitted new and material evidence sufficient to reopen his claim for service connection for left knee disability, and remanded the underlying service connection claim for additional development along with his claim for an increased rating for service-connected bronchitis. 

The issue of service connection for left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's bronchitis has been manifested by Forced Expiratory Volume (FEV)-1 of 40 to 55 percent predicted, or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent, or Diffusion Capacity of the Lung or Carbon Monoxide (DLCO) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's service-connected bronchitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6600 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. October 2007, December 2009 and September 2012 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran in regard to his respiratory disability. VA provided examinations in August 2007, December 2009, October 2012, and November 2015. 

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

The Veteran's bronchitis is rated at 30 percent under Diagnostic Code (DC) 6600. 38 C.F.R. § 4.97. DC 6600 provides ratings for bronchitis based on the results of pulmonary function tests (PFT). A 30 percent rating is warranted when the FEV1 is 56 to 70 percent predicted; or, the FEV1/FVC is 56 to 70 percent; or, the DLCO is 56 to 65 percent predicted. Id. A 60 percent rating is assigned when the FEV1 is 40 to 55 percent predicted; or, the FEV1/FVC is 40 to 55 percent; or, the DLCO is 40 to 55 percent predicted; or, the maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit). Id.

Post-bronchodilator studies are required for disability evaluation purposes except when the post-bronchodilator studies are poorer than the pre-bronchodilator results, when the results of pre-bronchodilator pulmonary function tests are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4)(5). When there is a disparity between the results of different pulmonary function tests, VA must use the test result that the examiner states must accurately reflects the level of disability. 38 C.F.R. § 4.96(d)(6). Coexisting respiratory conditions may not be assigned separate ratings. 38 C.F.R. § 4.96(a).

The Board finds a rating in excess of 30 percent is not warranted. During the appeal period, the results of the Veteran's PFTs do not meet or approach the criteria of a higher rating under DC 6600, nor does the evidence support the Veteran meets the criteria to warrant a higher rating under a different respiratory diagnostic code. 

In August 2007, VA afforded the Veteran an examination to evaluate his respiratory condition. The Veteran reported the symptoms of nasal congestion and intermittent middle ear infections. He reported being able to walk 3 blocks, go up one flight of stairs, and jog half a block. His current medications were flunisolide nasal spray and albuterol inhaler. A July 2007 PFT reflected a FEV1 of 79.8% predicted and a FEV1/FVC of 82%. An August 2007 chest x-ray was unremarkable. Diagnosis was allergic rhinitis with bronchitis and asthma. 

A July 2008 PFT, performed for evaluation for Social Security disability benefits, reflected a FEV1 of 77% predicted, a FEV1/FVC of 105%, and DLCO of 74%. 

In a December 2009 VA examination, the Veteran reported he continued to suffer from acute bronchitis infections, ear infections, and allergic rhinitis. He reported worsening congestion, occasional productive cough, rhinitis, post-nasal drip, and shortness of breath with mild exertion. He reported needing an increase of medications to control his symptoms. He denied needing oral or parenteral corticosteroid medications. A December 2009 PFT reflected a FEV1 of 68.3% predicted and a FEV1/FVC of 73%. A December 2009 chest x-ray was unremarkable. Diagnosis was bronchitis, persistent cough variant asthma, and uncontrolled sinusitis. 

In a February 2012 letter, the Veteran reported his bronchitis symptoms had worsened. He reported his worsened respiratory symptoms aggravated his sleep apnea and anxiety, and made it difficult to bend, stand, and do chores. An April 2012 PFT reflected a FEV1 of 85.8% predicted and a FEV1/FVC of 77.8%. 

In an October 2012 VA examination, the Veteran reported improvement with his respiratory symptoms, both sinus/nasal issues and coughing. The Veteran reported using daily inhalers, but no oral or parenteral corticosteroid medications. The examiner noted the Veteran's reported respiratory symptoms and PFTs had significantly improved over the past few years. 

In December 2013 VA treatment notes for medical clearance for bariatric surgery, the Veteran denied respiratory symptoms, such as cough, wheezing, shortness of breath, or chest pain. A November 2013 PFT reflected a FEV1 of 87.8% predicted and a FEV1/FVC of 76%. Lung function was determined to be normal. 

In a November 2015 VA examination, the Veteran reported recovering from a sinusitis and bronchitis episode a week previous, which required antibiotics. The Veteran reported taking Flonase spray and Mometasone Furoate inhaler daily. He did not require oral or parenteral corticosteroid medications. The examiner also indicated that the Veteran's respiratory condition did not impact his ability to work.

The medical evidence does not support an increased evaluation in excess of 30 percent. Upon review, PFT results have actually reflected results closer to a 10 percent or noncompensable rating. Accordingly, the Board will continue the 30 percent evaluation currently assigned for his service-connected bronchitis.

The Board also considered other respiratory diagnostic code listings. In addition to bronchitis, the Veteran has been diagnosed with persistent cough variant asthma, sinusitis, and allergic rhinitis. The Veteran does not meet the criteria for a higher rating under any of these diagnostic codes. Asthma, bronchial (DC 6602) is rated under similar criteria as DC 6600, except a rating in excess of 30 percent can be awarded for monthly visits to a physician for required care of exacerbations, or intermittent (at least three times per year) courses of oral or parenteral corticosteroid treatment. A rating in excess of 30 percent for chronic sinusitis (DC 6510-6514) requires surgery. There is not a rating in excess of 30 percent for allergic rhinitis (DC 6522). Medical evidence does not support, nor has the Veteran or his attorney contended, the Veteran meets the criteria of any of the above conditions to warrant a rating in excess of 30 percent. 

The Board notes the Veteran contended that he is limited in activities such as bending, standing, walking, and chores because of his respiratory problems. The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An evaluation in excess of 30 percent for service-connected bronchitis is denied.


REMAND

Unfortunately, another remand is required to address the Veteran's claim for service connection for a left knee disability, to include as secondary to service-connected back and right knee disabilities. Although the Board sincerely regrets the additional delay, further development and an addendum medical opinion is necessary to ensure there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

First, in the Board's June 2012 decision, the RO was directed to attempt to retrieve treatment records from Dr. J.E.E., the examiner who wrote a January 2006 favorable nexus opinion in regard to the Veteran's left knee disability. It does not appear there were sufficient attempts made to retrieve authorization and request these records. 

Second, the Board finds the June 2012 VA examination opinion for the Veteran's left knee disability to be inadequate. The opinion did not consider all relevant evidence of record, specifically previous medical opinions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The opinion also did not sufficiently address both causation and aggravation when addressing secondary service connection. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). 

The Veteran was provided a November 2015 knee examination, which was requested for his right knee disability. Although it included findings relevant to the left knee, the 2015 examination did not cure the inadequacy of the June 2012 examination. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he provide the authorization necessary for VA to secure medical records from Dr. J.J.E. of Family Medical Center, the doctor who provided a January 2006 nexus opinion in regard to the Veteran's left knee condition. Secure the above-mentioned records.

2. After the above step is completed to the extent possible, forward the claims file to a qualified medical professional to provide an addendum opinion on the nature and etiology of the Veteran's left knee disability. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Identify all left knee diagnoses the Veteran has been given during the appeal period.

(b) For each left knee disability diagnosed, is at least as likely as not (50 percent or better probability) that the Veteran's left knee disability had its onset in service or is otherwise etiologically related to his service.

(c) For each left knee disability diagnosed, is at least as likely as not (50 percent or better probability) that the Veteran's left knee disability was caused by his service-connected back disorder and/or right knee disorder (either in concert or individually)? 

(d) For each left knee disability diagnosed, is at least as likely as not (50 percent or better probability) that the Veteran's left knee disability was aggravated by his service-connected back disorder and/or right knee disorder (either in concert or individually)? 

If aggravation is found, the examiner is asked to state the baseline level of severity of left knee disability before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's left knee disability and what level of increase was due to aggravation from his service-connected disability.

Please also address the nature and etiology of the Veteran's service-connected right knee versus non-service-connected left knee. Specifically discuss why imaging, diagnosis, and initial treatment dates for the knees have been similar, but opinions as to the likely nature and etiology have differed. Discussion should include the December 2003 VA examination opinion finding the Veteran's right knee pain is due to radiation from his lower back, the February 2005 VA treatment note assessing the Veteran's right knee pain is secondary to osteoarthritis of the lumbar spine and disc protrusion abutting the right SI root, the January 2006 private opinion finding the Veteran's left knee condition is as likely as not related to his low back condition, and the October 2012 VA opinion finding the Veteran's left knee was less likely than not caused by the Veteran's service-connected back disability. 

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

4. Upon completion of the above actions, readjudicate the claim for service connection for left knee disability. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his attorney the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


